Title: From John Adams to Robert R. Livingston, 19 February 1782
From: Adams, John
To: Livingston, Robert R.



No. 2
Amsterdam Feby. 19th 1782
Sir

On the 14th. instant I had the honor to acknowledge the Receipt of your Duplicate of the 23d. of October. To day Major Porter brought me your favor of the 20th. of November, and the original of that of the 23d. of October.
I congratulate You, Sir, on the glorious News contained in these Dispatches; but I cannot be of your Opinion, that great as it is, it will defeat every Hope that Britain entertains of conquering a Country so defended. Vanity, Sir, is a Passion capable of inspiring Illusions, which astonish all other Men, and the Britains are without exception the vainest People upon Earth. By examining such a Witness as Arnold, the Ministry can draw from him Evidence which will fully satisfy the People of England, that the Conquest of America is still practicable. Sensible Men see the Error; but they have seen it these twenty Years and lamented it until their Hearts are broken. The Intention of Government seems to be to break the Spirit of the Nation, and to bring affairs into so wretched a Situation, that all Men shall see that they cannot be made better by new Ministers, or by the punishment of the old ones. It is suggested that some Plan of Conciliation will be brought into Parliament, but it will be only as deceitful as all the former ones. They begin to talk big, and threaten to send Arnold with seventeen thousand Men to burn and destroy in the Northern States; but this will prove but an annual Vapour.
I rejoice the more in Colo. Willet’s glorious Services, for a personal Knowledge and Esteem I have for that officer.
Zoutman’s Battle on Doggersbank shews what the Nation could do. But—. It is somewhat dangerous to write with perfect freedom concerning the Views and Principles of each Party, as You desire. Indeed the Views of all Parties are involopped in Clouds and Darkness. There are unerring Indications that all Parties agree secretly in this Principle, that the Americans are right if they have Power. There is here and there an Individual who says the Americans are wrong; but these are very few. The English Party are suspected to have it in View to engage the Republick to join the English in the War against France, Spain and America. The Prince is supposed to wish that this were practicable, but to despair of it. Some of the great Proprietors of English Stocks, several great mercantile Houses in the Service of the British Ministry, are thought to wish it too: but if they are guilty of Wishes so injurious to their Country and Humanity, none of them dare openly avow them. The Stadtholder is of opinion that his House has been supported by England: that his office was created and is preserved by them. But I dont see, why his office would not be as safe in an Alliance with France as with England, unless he apprehends that the Republican Party would in that Case change Sides, connect itself with England and by her means overthrow him. There are Jealousies that the Stadtholder aspires to be a Sovereign but these are the ordinary Jealousies of Liberty, and I should think in this Case groundless.
The opposite, which is called the Republican Party, is suspected of Desires and Designs of introducing Innovations. Some are supposed to aim at the Demolition of the Stadtholdership—others of introducing the People to the Right of choosing the Regencies: but I think these are very few in Number, and very inconsiderable in Power, though some of them may have Wit and Genius.
There is another Party, at the Head of which is Amsterdam, who thinks the Stadtholdership necessary, but wish to have some further Restraint or Check upon it. Hence the Proposition for a Committee to assist his Highness. But there is no appearance that the Project will succeed. All the Divisions of the Republican Party are thought to think well of America, and to wish a Connection with her and France. The opposite Party do not openly declare themselves against this. But Peace is the only thing in which all Sides agree. No Party dares say any thing against Peace: yet there are Individuals very respectable who think that it is not for the public Interest to make Peace. As to Congress’s adapting Measures to the Views and Interest of both Parties, they have already done it in the most admirable manner. They could not have done better, if they had been all present here, and I know of nothing to be added. They have a Plenipotentiary here with Instructions. They have given Power to invite the Republick to accede to the Alliance between France and America, with a Power to admit Spain. All this is communicated to the Comte de Vergennes and the Duke de la Vauguyon, and I wait only their Advice for the time of making the Proposition. I have endeavoured to have the good Graces of the Leaders, and I have no Reason to suspect that I do not enjoy their Esteem, and I have recieved from the Prince repeatedly and in strong Terms by his Secretary the Baron de Lerray Assurances of his personal Esteem.
I wrote, Sir, on the third and seventh of May as full an Account of my presenting my Credentials, as it was proper to write, and am astonished that neither Duplicates nor Triplicates have arrived. I will venture a Secret. I had the secret Advice of our best Friends in the Republick to take the Step I did, though the French Ambassador thought the time a little too early. My Situation would have been ridiculous and deplorable indeed if I had not done it, and the success of the Measure as far as universal applause could be called Success has justified. Those who detested the Measure, Sir, were obliged to applaud it in Words. I am surprized to see You think it places Us in a humiliating Light. I am sure it raised me out of a very humiliating Position, such as I never felt before, and shall never feel again I believe. I have lately by the express Advice of all our best Friends, added to that of the Duke de la Vauguyon and the Comte de Vergennes, demanded a categorical answer. I know very well I should not have it: but it has placed the United States and their Minister in a glorious light, demanding candidly an answer, and the Republick has not yet equal Dignity to give it. In this manner We may remain with perfect Safety, to the Dignity of the United States and the Reputation of her Minister, until their High Mightinesses shall think fit to answer, or until We shall think it necessary to repeat the Demand or make a new one, which I shall not do without the Advice of the French Ambassador, with whom I shall consult in perfect Confidence.
My Motives for printing the Memorial were, that I had no other way to communicate my Proposition to the Sovereign of the Country. The Gentlemen at the Hague, who are called their high Mightinesses, are not the Sovereign, they are only Deputies of the States General, who compose the Sovereignty. These joint Deputies form only a Diplomatic Body, not a legislative nor an executive one. The States General are the Regencies of Cities and Bodies of Nobles. The Regencies of Cities are the Burgomasters and Schepens or Judges and Councillors, composing on the whole a Number of four or five thousand Men scattered all over the Republick. I had no Way to come at them but by the Press, because the President refused to recieve my Memorial. If he had recieved it, it would have been transmitted of Course to all the Regencies: but in that Case it would have been printed; for there is no Memorial of a public Minister in this Republick, but what is printed. When the President said, “Sir, We have no Authority to recieve your Memorial until your Title and Character are acknowledged by our Constituents and Sovereigns. We are not the Sovereign,” I answered, in that Case, Sir, it will be my Duty to make the Memorial public in print, because I have no other possible way of addressing myself to the Sovereign, your Constituents. The President made no Objection, and there has been no Objection to this day. Those who dreaded the Consequence to the Cause of Anglomany, have never ventured to hint a Word against it. The Anglomanes would have had a Triumph, if it had not been printed, and I should before this day have met with many disagreable Scenes if not public affronts. This Openness has protected me. To conciliate the affections of the People, to place our Cause in an advantageous light, to remove the Prejudices that Great Britain and her Votaries excite, to discover the Views of the different Parties, to watch the Motives that lead to Peace between England and Holland, have been my constant Aim since I have resided here. The secret Aid of Government in obtaining a Loan I have endeavoured to procure, but it can never be obtained until there is a Treaty. I have hitherto kept a friendly Connection with the French Ambassador, and that without Interruption. The new Commission for Peace and the Revocation of that for a Treaty of Commerce with Great Britain I have recieved.
My Language and Conduct is that of a private Gentleman, but those Members of Congress, who think this proper know, that I have held public Places in Europe too public and conspicuous for me to be able to remain incognito in this Country, nor is it for the Interest of the Public that I should attempt it.
I should be extremely obliged to You, Sir, if You would let me know the Dates of all the Letters that have been recieved from me, since I have been in Holland, that I may send further Copies of such as have miscarried.
The States of Holland have accepted the Mediation of Russia, on Condition of saving the Rights of the Armed Neutrality. There has been a ballancing between a Treaty with France and the Acceptance of this Mediation. Amsterdam said nothing. The Mediation was accepted, but several Provinces have declared for a Treaty with France. People of the best Intentions are jealous of a Peace with England upon dishonorable Terms: but France will prevent this, tho’ She does not choose to prevent the Acceptance of the Mediation, as She might have done by consenting to my making the Proposition of a triple or quadruple Alliance. Her Ambassador says, the King must not oppose the Empress of Russia, who will be of Importance in the final Settlement of Peace.
France has not ever discovered much Inclination to a Treaty with the Republick. The Demolition of the Barrier Towns may explain this, as well as the Ambassadors Opinion against presenting my Memorial at the time it was done. I believe that France too can explain the Reason of the delay of Spain, where We make a less respectable Appearance than in this Republick. The delay of Spain is fatal to our Affairs. Yet I know the American Minister there to be equal to any Service; which makes me regret the more the delay of that Kingdom. The constant Cry is, why is Spain silent? We must wait for Spain. Nothing gives greater Advantage to the English Party.

The Nature of the Government in an absolute Monarchy would render it improper to make any application or Memorial public. The Nature of this Government rendered it indispensibly necessary. The Business must begin in the Public, that is in all the Regencies. De Wit and Temple, it is true, made a Treaty in five days but De Wit risqued his head by it, upon the Pardon and Confirmation of the Regencies. But it was a Time and a Measure which he knew to be universally wished for. The Case at present is different. Mr. Van Bleiswick, tho’ he told me he thought favorably of my first application would not have dared to have taken a single Step, without the previous orders of his Masters as he told me.
It is the United States of America, which must save this Republick from Ruin. It is the only Power that is externally respected by all Parties, altho’ no Party dares as yet declare openly for her. One half the Republick nearly declares every day very indecently against France—the other against England: but neither one nor the other declares against America, which is more beloved and esteemed than any other Nation of the World.
We must wait however with Patience. After oscillating a Little longer and grasping at Peace, finding it unattainable, I think they will seek an Alliance with America, if not with France. I had a Week ago a Visit from one of the first Personages in Friesland, who promised me, that in three Weeks I should have an Answer from that Province.

I have the Honour to be, with great Esteem and Respect sir your most obedient and most humble servant
J. Adams

